Citation Nr: 0515257	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
service-connected right knee disability, currently rated as 
10 percent disabling for degenerative changes and limitation 
of flexion, with a separate 10 percent rating assigned for 
limitation of extension.  

2.  Entitlement to an increased disability evaluation for a 
service-connected left knee disability, currently rated as 10 
percent disabling for degenerative changes and limitation of 
flexion, with a separate 10 percent rating assigned for 
limitation of extension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1973 
to July 1979.

When the veteran's appeal was last before the Board of 
Veterans' Appeals (Board) in October 2003, it was remanded to 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  At that time, the issues before the Board 
included whether a reduction of the disability evaluation of 
the veteran's right knee disability from a 20 percent rating 
to a 10 percent rating was proper; whether a reduction of the 
disability evaluation of the veteran's left knee disability 
from a 20 percent rating to a 10 percent rating was proper; 
entitlement to an increased disability rating for the right 
knee disability; and entitlement to an increased disability 
rating for the left knee disability.  

Following the completion of the Board's requested 
development, a February 2005 rating decision was issued 
wherein separate 10 percent disability evaluations were 
assigned for loss of flexion and loss of extension for each 
service-connected knee disability, effective from November 1, 
2000.  This grant of benefits represented, in effect, a 
restoration of a 20 percent disability evaluation for each 
service-connected knee disability, effective from the date of 
the prior reduction that had been under review on appeal.  As 
such, the veteran's claims challenging the propriety of the 
reductions of the disability ratings assigned for his 
bilateral knee disabilities were resolved fully in his favor, 
and thus, are no longer for consideration on appeal.  

On the other hand, however, as the veteran is in receipt of 
less than the maximum schedular rating for right and left 
knee disabilities, his increased rating claims remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The resulting issues on appeal, therefore, are as set forth 
on the initial page of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate them.

2.  The veteran's right knee disability is manifested by 
subjective complaints of severe pain causing an inability to 
walk or stand, subjective complaints of locking and a 
tendency for the knee to give out; probable degenerative 
changes on bone scan, but a normal x-ray study; objective 
evidence of limitation of extension to 15 degrees and flexion 
to 90 degrees secondary to pain; without objective evidence 
of functional impairment secondary to subjective pain; and 
without objective evidence of instability or subluxation.

3.  The veteran's left knee disability is manifested by 
subjective complaints of severe pain causing an inability to 
walk or stand, subjective complaints of locking and a 
tendency for the knee to give out; probable degenerative 
changes on bone scan, but a normal x-ray study; objective 
evidence of limitation of extension to 15 degrees and flexion 
to 90 degrees secondary to pain; without objective evidence 
of functional impairment secondary to subjective pain; and 
without objective evidence of instability or subluxation. 


CONCLUSIONS OF LAW

1.  The service-connected right knee disability with 
degenerative changes have met or approximated the criteria 
for a disability evaluation of 10 percent, but no more, based 
upon limitation of flexion, and has further met or 
approximated the criteria for a separate 20 percent 
disability evaluation, but no more, based upon limitation of 
extension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5261, 5262 (2004).

2.  The service-connected left knee disability with 
degenerative changes has met or approximated the criteria for 
a disability evaluation of 10 percent, but no more, based 
upon limitation of flexion, and has further met or 
approximated the criteria for a separate 20 percent 
disability evaluation, but no more, based upon limitation of 
extension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and to Assist

There was a significant change in veterans' law subsequent to 
the appellant's filing of his claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim for increased 
ratings, the appellant clearly identified the disabilities in 
question, the benefits sought, and the bases for the claims.  
The claims appeared substantially complete on their face. 

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. At 54.  

As indicated, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The appellant 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the appellant's claims below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, letters from the RO 
dated in November 2001 and March 2004, as well as the March 
2002 supplemental statement of the case, specifically advised 
the appellant of his rights and responsibilities under the 
VCAA.  The appellant was advised that no evidence had been 
received indicating that the severity of his bilateral knee 
disorders had increased beyond that associated with the 
current ratings.  

In the foregoing letters from the RO and the most recent 
supplemental statements of the case, the appellant was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  The appellant was 
notified of the information necessary to substantiate his 
claims by means of the discussions in the July 2000 rating 
decision, September 2000 statement of the case, March 2002 
supplemental statement of the case, October 2003 Board 
remand, March 2004 letter from the RO, and February 2005 
supplemental statement of the case.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
had pertinent VA examinations in November 1999, December 
2001, and April 2003 for the purpose of determining the 
severity of his service-connected knee disabilities.  The 
reports of these examinations have been associated with the 
claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claims in the March 2004 letter from the 
RO, which indicated that the appellant had 60 days to 
respond.  Nevertheless, the veteran has had in excess of one 
year from the date of that letter to respond, and within that 
year has not provided any indication of the existence of 
pertinent evidence.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA and that he has had more 
than one year to respond to that VCAA notice, the Board has 
concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  See also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§ 5109B, 7112).

Finally, it is noted that Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding the 
increased rating claims was made prior to the initial VCAA 
notice, namely in a July 2000 rating decision.  

Only after this rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial-AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  In the instant appeal, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2001 and March 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Mayfield, See Mayfield, 19 Vet. App. at ___ slip 
op. at 8,2005 WL 957317, at *6 (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369, 1375 (Fed. 
Cir. 2004) (holding that Court is required to "'take due 
account of the rule of prejudicial error' in all cases 
addressing the notice requirements in section 5103(a)).

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the appellant has been afforded 
numerous opportunities to submit additional evidence, 
and he has been repeatedly notified that he should 
provide or identify any and all evidence relevant to the 
claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the 
October 2003 Board remand, the appellant has given no 
indication that there may be additional evidence available.  
It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2004).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's bilateral knee disabilities, characterized as 
mild degenerative changes of the right knee, and mild 
degenerative changes of the left knee with subchondral 
lesions, were each evaluated prior to the February 2005 
rating decision under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X- 
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

In the February 2005 rating decision, the veteran's bilateral 
knee disabilities were each assigned two separate 10 percent 
disability evaluations, one for loss of flexion and the other 
for loss of extension under Diagnostic Codes 5260 and 5261.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  It was on that basis that the February 2005 
rating decision provided the two separate disability ratings 
for each of the veteran's service-connected knee 
disabilities.  

The Board has conducted a review of all of the medical 
records in the claims file, both from VA sources and from 
private treatment sources.  Based upon that review, the Board 
finds that the most profound disability picture of the 
veteran's service-connected bilateral knee disabilities was 
produced in the most recent VA orthopedic examination that 
was conducted in April 2003.  Indeed, that examination also 
produced the most profound limitations of knee motion in the 
record.  Furthermore, the April 2003 examination was 
conducted pursuant to the Board's direction for the specific 
purpose of the assessment of the severity of the veteran's 
service-connected knee disabilities.  As such, the report of 
that examination also contains the most detailed description 
of the veteran's knee disabilities in a manner consistent 
with the application of the rating schedule.  

In the report of that April 2003 examination, the VA 
physician indicated that the veteran's claims file had been 
reviewed.  The examiner took note of the veteran's complaints 
of severe bilateral knee pain, locking, and a tendency for 
the knees to give out.  The examiner noted that the veteran 
moved slowly from a chair manifesting as if he was in pain.  
The veteran was said to not use knee braces, but did use a 
cane.  The veteran was said to keep his knees flexed at 20 
degrees of flexion while walking, and had an inability to 
straighten out.  The veteran displayed the ability of walking 
only a few steps without the cane.  Alignment of the knees 
was normal, but the veteran was resistant to full extension 
secondary to pain.  There was no effusion, swelling, muscle 
atrophy, recurrent subluxation or instability.  Patellar 
position was normal, and revealed some evidence of tenderness 
to palpation.  Apprehension test was negative.  Both knees 
were said to resist extension to about 15 degrees, and 
flexion to 90 degrees, secondary to pain.  The examiner 
stated that functional limitation could not be assessed 
because the veteran voluntarily resisted motion of the knees, 
and there were no objective manifestations of functional 
impairment for the veteran's subjective complaints of pain.  
X-rays of both knees were normal.  The examiner stated that 
further there was no evidence of arthritis of either knee.  
The examiner's assessment was that the veteran's condition 
represented subjective complaints of pain in both knees, and 
manifested inability to walk or stand because of subjective 
complaints of pain.  

The Board notes that with regard to the assessment in the 
2003 VA examination that while X-rays of both knees were 
found to have been normal, there is contradictory evidence 
that supports a finding for mild degenerative arthritis of 
the knees.  Specifically, upon bone scan in October 1999, 
there was increased tracer activity in the knee joints that 
was said to be probably related to degenerative changes.  
Further, in a November 1999 VA examination that was conducted 
by the same physician who conducted the 2003 examination, the 
assessment was that although the x-rays were normal, there 
were likely mild early degenerative changes.  Consequently, 
according reasonable doubt to the veteran in this assessment, 
the Board can concede the existence of mild degenerative 
arthritis of the knees.  

In summary, each of the veteran's knee disabilities are shown 
to be manifested by subjective complaints of severe pain 
causing an inability to walk or stand, subjective complaints 
of locking and a tendency for the knee to give out; probable 
degenerative changes on bone scan, but a normal x-ray study; 
objective evidence of limitation of extension to 15 degrees 
and flexion to 90 degrees secondary to pain; without 
objective evidence of functional impairment secondary to 
subjective pain; and without objective evidence of 
instability or lateral subluxation.

Taking into consideration the fact that painful motion can be 
considered limitation for rating purposes, the veteran's 
bilateral knee limitation of extension motion to 15 degrees 
secondary to pain clearly approximates the requisite criteria 
for a 20 percent disability rating under Diagnostic Code 
5261.  DeLuca v Brown, 6 Vet. App. 321 (1993).

Although the measured limitation of flexion to 90 degrees 
would represent limitation of motion that is less than 
compensable under Diagnostic Codes 5260, in consideration of 
the painful motion, a 10 percent evaluation can and has been 
assigned to the each knee disability under Diagnostic Code 
5003.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 
(1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Consideration is given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that 
neither subluxation nor lateral instability has been 
objectively demonstrated on any examination, a separate 
evaluation under Diagnostic Code 5257 is not warranted.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 would not be appropriate.  
Neither does he have impairment of the tibia and fibula such 
that a rating under Diagnostic Code 5262 would be 
appropriate.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee and left knee 
disabilities, and has considered all applicable Diagnostic 
Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and 
VAOPGCPREC 23-97.  The Board recognizes that the veteran has 
manifested considerable subjective complaints that may appear 
to have much greater impact on his level of function than 
recognized by the schedular ratings assigned herein.  The 
Board, however, is restricted to an assessment of the 
objective manifestations of a disability that can be measured 
against the rating schedule.  

It is concluded that the service-connected right knee 
disability with degenerative changes has met or approximated 
the criteria for a disability evaluation of 10 percent, but 
no more, based upon limitation of flexion, and has further 
met the criteria for a separate 20 percent disability 
evaluation, but no more, based upon limitation of extension.  
It is also concluded that the service-connected left knee 
disability with degenerative changes has met or approximated 
the criteria for a disability evaluation of 10 percent, but 
no more, based upon limitation of flexion, and has further 
met the criteria for a separate 20 percent disability 
evaluation, but no more, based upon limitation of extension.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 
5262 (2004).  The preponderance of the evidence is against 
the assignment of a higher rating than outlined above for 
either the veteran's right or left knee disorder.  

Extraschedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the February 2005 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  
The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected bilateral knee 
disorders.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of these service-connected disabilities.  Furthermore, 
there are higher ratings available under the rating schedule.  
Although the veteran has been shown to have substantial 
subjective complaints, there is no evidence that the regular 
schedular criteria are inadequate to compensate the average 
loss of earning capacity attributable to disabilities 
manifested as the veteran's are.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service-
connected disabilities.  The disabilities are appropriately 
rated under the schedular criteria.

ORDER

The service-connected right knee disability with degenerative 
changes is granted an increase to 20 percent for the separate 
disability evaluation based upon limitation of extension, 
subject to controlling regulations applicable to the payment 
of monetary benefits, but is denied an increase to the 
existing 10 percent disability rating based upon limitation 
of flexion.  

The service-connected left knee disability with degenerative 
changes is granted an increase to 20 percent for the separate 
disability evaluation based upon limitation of extension, 
subject to controlling regulations applicable to the payment 
of monetary benefits, but is denied an increase to the 
existing 10 percent disability rating based upon limitation 
of flexion.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


